CAFFREY, District Judge.
This matter came before the Court for argument of a motion for summary judgment filed on behalf of defendant Joseph R. Cotton, and a motion to strike the complaint filed on behalf of the defendant City of Haverhill.
I. As to the Motion for Summary Judgment. It is apparent from a reading of the complaint and of the affidavit of Judge Cotton supporting his motion, that this action is based solely on conduct of Judge Cotton taken in the course of his official duties. That such conduct is absolutely privileged is so well established that any discussion thereof would be sheer redundancy. Bradley v. Fisher, 13 Wall. 335, 80 U.S. 335, 20 L.Ed.2d 646; Meredith v. Van Oosterhout, 8 Cir., 286 F.2d 216; Martin v. Wyzanski, D.C.1961, 191 F.Supp. 931; Garfield v. Palmieri, D.C.1961, 193 F.Supp. 137.
The motion for summary judgment is allowed and the action is dismissed as to defendant Judge Cotton.
II. As to the Motion to Strike the Complaint. The well-nigh incomprehensible complaint filed by plaintiff fails to set forth concisely and with substantial certainty the substantive facts relied upon by him as constituting his alleged cause of action. Consequently it fails to comply with the provisions of Rule 8, Federal Rules of Civil Procedure, 28 U.S. C.A. The relevance of 38 U.S.C.A. § 3101 is not shown.
The motion to strike is allowed, and plaintiff is granted a period of 30 days in which to file a new complaint meeting the requirements of the Federal Rules of Civil Procedure, in default of which the action will be dismissed as to defendant City of Haverhill.